IN THE SUPREME COURT OF THE STATE OF DELAWARE



KELLY HALES, an individual, and §
REECE HALES JR., an individual, §             No. 476, 2014
                                §
     Plaintiffs Below,          §
     Appellants,                §             Court Below:
                                §             Superior Court of the State of
                                §             Delaware in and for Sussex
     v.                         §             County
                                §             C.A. No. S10C-05-044 ESB
PENNSY SUPPLY, INC. d/b/a       §
TILCON, a foreign corporation,  §
AMY HRUPSA, an individual, THE §
DELAWARE STATE POLICE, and §
THE STATE OF DELAWARE,          §
                                §
     Defendants Below,          §
     Appellees.                 §

                             Submitted: May 13, 2015
                              Decided: May 14, 2015

Before HOLLAND, VAUGHN and SEITZ, Justices.

                                      ORDER

      On this 14th day of May 2015, the Court having considered this matter after

oral argument and on the briefs filed by the parties has determined that the final

judgment of the Superior Court should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its letter opinion and Order dated August

6, 2014.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                      Justice




                                  2